Martin, Presiding Judge,
delivered the opinion of the court:
This is an appeal from a so-called re-reappraisement of imported merchandise made by a board of three general appraisers in proceedings begun under the tariff act of 1913 and concluded under that of 1922. The case has been submitted at present upon a motion of the Government for a dismissal of the appeal. The issue is identical in *138principle witb tbafc decided concurrently herewith by this court in the case of Scaramelli v. United States (12 Ct. Cust. Appls. 134; T. D. 40056). Consistently with that decision the Government’s motion is sustained, and the appeal is dismissed.